El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La corte inferior declaró culpable a la acusada de un de-lito de injuria y calumnia y le impuso una multa de $25. No conforme apeló de la sentencia y en su alegato señala como único error que la acusación es insuficiente, no alegando he-chos constitutivos Je un delito.
La denuncia dice como sigue:
“Yo, Eustaquio Sanabria, P. I. No. 271, vecino de Ponce, P. R., calle de Isabel No. 41, mayor de edad, formulo denuncia contra María Matos, por delito de Injuria y calumnia {Slander), cometido de la manera siguiente: Que en 24 de Julio, 11 a.m., de 1925, y en calle Isabel de Ponce, P. R., dentro del Distrito Judicial Municipal de Ponce, P. E., que forma parte del territorio de la Corte del Distrito Judicial de Ponce, P. R., la referida acusada María Matos allí y entonces, voluntaria, maliciosamente y con la intención de denigrarme y exponerme al ridículo público y perjudicarme en mi cargo de Policía Insular, manifestó públicamente que yo la noche anterior estaba completamente borracho en la calle Coto y acostado en un tablón y que había bebido licor embriagante con distintas personas, siendo estas manifestaciones falsas y las cuales me han desprestigiado y expuesto a una acción administrativa en mi contra. . . .
La apelante alega que las palabras que se ponen en la-bios de la acusada no constituyen un relato o informe, o que *900sean constitutivas de delito, citando en su apoyo los casos de El Pueblo v. García, 21 D.P.R. 163; El Pueblo v. López, 23 D.P.R. 114.
La ley para definir y castigar el delito de calumnia e in-jurias, aprobada en marzo 9 de 1911, página 172, prescribe:
“See. 1. — Se entiende por calumnia toda falsa y maliciosa im-putación hecha de palabra y públicamente contra otra persona natural o jurídica, imputándole la comisión de hecho constitutivo de delito.
“See. 2. — Entiéndese también por calumnia toda palabra o con-cepto proferido maliciosa y públicamente en deshonra, déscrédito, menosprecio de otra persona natural o jurídica.”
Esta segunda parte de la ley no es una traducción fiel y correcta' del texto inglés. Esto se hizo notar en el caso de El Pueblo v. García, supra, página 170, donde se dijo: “Es también un becbo cierto que la versión española de la sec-ción 2a. de la ley ya citada dice, ‘toda palabra o concepto proferido maliciosa y públicamente,’ etc., (any word or thought maliciously and publicly spoken), mientras que la inglesa expresa ‘a tale or report maliciously and publicly made’ (un relato o informe que se hace maliciosa y públi-camente).” Se declaró asimismo que en casos de conflicto entre las dos versiones, si el estatuto es nuevo o de origen americano, prevalecía la inglesa.
El estatuto, por consiguiente, define dos modos de come-terse el delito. La sección Ia. se refiere cuando la imputa-ción hecha de palabra es constitutiva de un delito, y la sec-ción 2a. establece el delito cuando “un relato” {tale) o “un informe” {report) proferido tiende a la deshonra, descré-dito o menosprecio de la persona perjudicada. Dentro de esta última definición es que está comprendida la acusación de este caso. Las palabras que se alegan proferidas por la acusada no imputan un delito al demandante, pero sí un re-lato o informe hecho maliciosa y públicamente en deshonra, descrédito y menosprecio del denunciante, y no’ tenemos du-*901das que los hechos tal como aparecen alegados en la acusa-ción, siendo falsos, afectan la reputación del denunciante, no sólo en su carácter de ciudadano, sino como funcionario, ha-ciéndole inhábil e incompetente para el puesto de policía insular que desempeña.
Dentro de las alegaciones de este caso, las citas de la apelante no son aplicables por ser distintas las circuns-tancias.

Por lo expuesto debe confirmarse la sentencia apelada.